DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 5/2/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the proposed amendments remove the subject matter that defined the claims over the prior art of record.
MPEP 714.14 indicates that amendments filed in response to an Ex Parte Quayle Action touching the merits are treated in a manner similar to amendments after final rejection, though the prosecution may be continued as to the formal matters. MPEP 714.12 indicates that once a final rejection that is not premature has been entered in an application, applicant or patent owner no longer has any right to unrestricted further prosecution. This does not mean that no further amendment or argument will be considered. Any amendment that will place the application either in condition for allowance or in better form for appeal may be entered. However, the amendments in the instant case do not place the application in condition for allowance and in fact would preclude patentability by causing prior art discussed in the Ex Parte Quayle Action to read on proposed amended Claim 16.
Pages 3-4 of the Ex Parte Quayle Action dated 3/4/2022 provided an analysis of the closest prior art of record in setting forth reasons for allowance. Specifically, pages 3-4 of the Ex Parte Quayle Action discussed Umemura (US 2013/0076011) and indicated that Umemura disclosed all of the limitations of Claim 16 except for the limitations that the first contact terminal was arranged on the frame and that the second contact portion was embedded with the attachment support. However, the proposed amendments as filed 5/2/2022 specifically broaden the scope of Claim 16 in no longer requiring the first contact terminal to be arranged on the frame or the second contact portion to embedded with the attachment support in a manner that causes Umemura to read on the limitations of Claim 16 as proposed on 5/2/2022. However, as noted in the Quayle Action, prosecution on the merits is closed and thus it is improper for Applicant to submit amendments that modify the scope of the claims while not placing the application in condition for allowance. Therefore, the proposed amendments filed on 5/2/2022 have not been entered.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656